DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed on 4/30/ 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: [0044] With reference to FIG. 5A, leadframe 505 comprises-having a u-bend 510 and a busbar connection 540 are shown.  There is no support of a leadframe in the original disclosure filed 10/25/2016.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 & 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the original disclosure filed on 10/25/2016, para [0044] states: “ With reference to fig. 5a, busbar 505 comprises a u-bend.” An amendment was made to the specification on 4/30/2018  to para [0044] replacing busbar with leadframe.  Examiner notes that there was no mention of a leadframe in the original disclosure. Furthermore, a leadframe is not an equivalent to a busbar.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1).

Yoshinaga et al fails to teach an encapsulant that at least partially encapsulates the transistor; a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector; an external bus bar connector having a “U”-bend shape coupled to either the a positive bus bar or the a negative bus bar for providing current to the transistor.
However, in the same endeavor, McPherson et al discloses an encapsulant that at least partially encapsulates the transistor [0085]; a Kelvin connection, the Kelvin connection(600) having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor ( gate and source kelvin connections)[0079][0080] fig. 7, wherein the encapsulant (800) further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector [0085] fig. 16-20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoshinaga et al with the teachings of McPherson et al. to provide an improved power module.

However, Degner et al teaches a power inverter connected by busbars [0002]
wherein a leadframe (220) having a “U’-bend shape (fig. 4c) and a busbar connector (234 or 235)interconnecting the transistor to either a positive busbar or a negative busbar for providing current to the transistor[0031-0032].It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yoshinaga et al in view of McPherson et al with the teachings of Degner et al to facilitate electrical connectivity.
Regarding claim 7, Yoshinaga et al discloses wherein the first transistor comprises a gallium nitride or a silicon carbide wideband semiconductor [0024].
Regarding claim 25, Yoshinaga et al disclose wherein the transistor package further comprises a semiconductor layer[0024].
Regarding claim 26, Degner et al discloses wherein at least one of the positive busbar or the negative busbar has a flat finger geometry [0031] fig. 4a.
Regarding claim 27, Degner et al discloses wherein at least one of the positive busbar or the negative busbar(222) is electrically connected to an AC induction motor (18) [0029].
Regarding claim 28, Degner et al discloses wherein a bend of the “U”-bend shape(shown in 220) is in a direction perpendicular to a plane of the encapsulated transistor substrate and ends before and after the U-bend shape are in the same plane 

Regarding claim 29, Degner et al discloses herein the positive busbar (220) is a direct current positive busbar or the negative busbar is a direct current negative busbar[0031].
Claims 3-6, & 21, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of McPherson (US Pub no. 2015/0216067 A1)  in view of Degner (US Pub no. 2017/0036563 A1)as applied to claim 1 and further in view of Morishita (US Pub no. 2013/0249100 A1).

Regarding claim 3, Yoshinaga et al as modified by McPherson et al & Degner et al  fails to disclose further comprising a second transistor that is in series with the transistor.
	 Morishita et al teaches a diode structure (4) that is in series with the transistor (3)[0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoshinaga et al , McPherson et al, and Degner et al with the teachings of Morishita et al so as to function as a free wheel diode.
	Regarding claim 4, Morishita et al discloses wherein the transistor (4) is an insulated-gate bipolar transistor [0029].
	Regarding claim 5, Morishita et al discloses wherein the first transistor is a metal-oxide-semiconductor-field-effect transistor [0149].

Regarding claim 21, Yoshinaga et al discloses wherein die cladding layer is at least one of an n-tvpe or p-type cladding layer(PCA1-pca4) [0023][0052][0051]..
Regarding claim 22, Yoshinaga et al discloses wherein the cladding layer is a copper cladding layer [0023][0052]
Regarding claim 23, Yoshinaga et al discloses wherein the cladding layer is sintered to the heatsink through the sintering layer[0054].
Claims 2 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of in view of McPherson (US Pub no. 2015/0216067 A1) in view of  Degner (US Pub no. 2017/0036563 A1).as applied to claim 1 and further in view of Ikeda (US Pub no. 2017/0311482 A1).
Regarding claim 2, Yoshinaga et al as modified by McPherson et al & Degner et al discloses all the claim limitations of claim 1 but fails to teach wherein the heat sink comprises fins and contact pads.
However, Ikeda et al discloses a heat dissipating structure wherein a heat sink (51)comprises fins (7) and contact pads (50) [0063] fig. 6a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yoshinaga et al ,McPherson et al, Degner et al with the teachings of Ikeda et al to provide high heat dissipation while reducing electrical resistance.
Regarding claim 24, Ikeda et al discloses wherein each contact pad (50)is connected to the one or more fins(7)(fig. 6).

Claims 15-17 & 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of  Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1).

Regarding claim 15, Xu et al discloses an inverter  (fig. 10-13) comprising: a housing configured to house a plurality of transistor packages(fig. 13)

wherein each of the transistor packages (56/57 & 58/59)includes:
a transistor substrate (75) an insulated-gate bipolar transistor (80,81,82)  in thermal contact with the transistor substrate (75); an encapsulant  (106)that at least partially encapsulates the insulated-gate bipolar transistor (fig. 14).

Xu et al discloses  a housing ((fig. 13)but fails to teach wherein the housing is formed of a metal and is a heat sink wherein the transistor substrate is sintered to the housing through a sintered layer; and  a Kelvin connection to the transistor gate; and an external busbar connector having a “U”-bend shape coupled to either the a positive busbar or the a negative busbar for providing current to the transistor.

However, Hiramitsu et al discloses an inverter wherein the housing (5) is formed of a metal and is a heat sink wherein the transistor substrate (3b) is sintered to the housing through a sintered layer[0055-0056].  It would have been obvious to one of 
Xu et al in view of Hiramitsu et al discloses all the claim limitations above except for a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a gate of the insulated gate bipolar transistor and a second connector coupled at a first end to a differing terminal of the insulated gate bipolar transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector.
However, in the same endeavor, McPherson et al discloses an encapsulant that at least partially encapsulates the transistor [0085]; a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor ( gate and source kelvin connections)[0079], wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector [0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu et al, Hiramitsu et al with the teachings of  McPherson et al. to provide an improved power module.
Xu et al in view of Hiramitsu et al in view of McPherson et al teaches all the claim limitations above but fails to teach a leadframe having a “U’-bend shape and a busbar connector interconnecting the transistor to either a positive busbar or a negative busbar for providing current to the transistor.

However, Degner et al teaches a power inverter connected by busbars  [0002] wherein a leadframe (220) having a “U’-bend shape(fig. 4c) and a busbar connector (234 or 235)interconnecting the transistor to either a positive busbar or a negative busbar for providing current to the transistor[0031-0032].It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Xu et al in view of Hiramitsu et al in view of McPherson  et al with the teachings of Degner et al to facilitate electrical connectivity.

Regarding claim 16, Xu et al wherein the insulated-gate bipolar transistor comprises silicon carbide [0010].
Regarding claim 17, Xu et al further comprising a diode) in series with the insulated-gate bipolar transistor (fig. 10)
Regarding claim 19, Xu et al  discloses wherein the insulated-gate bipolar transistor comprises silicon [0010].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of  Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1) as applied to claim 15 and further in view of  Mcknight-Macneil (US Pub no. 2016/0307826 A1).
Regarding claim 18, Xu et al as modified by Hiramitsu et al, McPherson et al , & Degner et al  discloses all the claim limitations of claim 15 but fails to teach wherein the sintered layer comprises silver .
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1) as applied to claim 15 and further in view of Ikeda (US Pub no. 2017/0311482 A1).
Regarding claim 20, Xu et al as modified by Hiramitsu et al & McPherson et al discloses all the claim limitations of claim 1 but fails to teach wherein the heat sink comprises fins and contact pads.
However, Ikeda et al discloses a heat dissipating structure wherein a heat sink (51) comprises fins (7) and contact pads (50) [0063] fig. 6a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Xu et al ,Hiramitsu et al , McPherson et al, & Degner et al with the teachings of Ikeda et al to provide high heat dissipation while reducing electrical resistance.



Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. Applicant argues that “a leadframe having a “U”’-bend shape and a busbar connector interconnecting the transistor to either a positive busbar or a negative .
Examiner notes that the original specification filed 10/25/2016 does not disclose a leadframe.  The leadframe was added to the specification on 4/30/2018 to replace busbar.  However, the original specification makes no mention of a leadframe and it is not an equivalent to a busbar.  The rejection is maintained in view of the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813